DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Kuo (Reg. No. 73,071) on February 22, 2021.

The application has been amended as follows (only claims 11, 15, 21, and 25 are to be amended by Examiner; the remaining claims are as presented in the response filed 2/12/2021): 

11. 	(Currently Amended) A method for detecting unauthorized messages on a Controller Area Network (CAN)-bus sub-system of a vehicle, comprising: 
during a training stage: 
4Attorney Docket No.: 085363-639063a) creating of an ECU-signature for all ECUs operating in the CAN-bus sub-system of the vehicle
during real-time operation: 
b) reading a CAN-bus message generated by an unknown ECU; 
c) extracting from said read CAN-bus message a real-time message-ID; 

i) a rising-sub-signature of a rising response, being an impulse response of a rising section of said at least one pulse of the CAN-bus sub-system, as viewed by said message generating ECU; and 
ii) a falling-sub-signature of a falling response, being an impulse response of a falling section of said at least one pulse of the CAN-bus sub-system, as viewed by said message generating ECU; 
e) determining a specific classx from a group containing K trained-classes, to which said real-time-signature belongs; 
f) identifying an ECUx associated with classx;
g) if no classx is found, then it is determined that an unauthorized message was sent from an ECU that was installed without authorization; 
h) extracting one or more training message-IDs associated with ECUx; 
i) comparing said real-time message-ID with any one of said extracted training message- IDs; 
j) if a match is detected, go back to step (b) for reading a next message; and 
k) if no match is found, then: 
i) it is concluded that an unauthorized actor took control of an ECU; 
ii) taking a preconfigured appropriate action; and 
iii) go back to step (b) for reading a next message.

15.	 (Currently Amended) A system for detecting unauthorized messages on a Controller Area Network (CAN)-bus sub-system of a vehicle, the CAN-bus sub- system having at least two ECUs, the system comprises a classifier comprising: 
a) a controller; 
b) a listening-sensor; and 
c) a temporary memory storage; 
wherein, during a training stage, said classifier is configured to: 
a) create of an ECU-signature for all ECUs operating in the CAN-bus sub-system of the vehicle
during real-time operation, said classifier is configured to: 
b) read a CAN-bus message generated by an unknown ECU; 
c) extract from said read CAN-bus message a real-time message-ID; 
d) based on a non-linearity of the CAN-bus sub-system, determine from at least one pulse of said read CAN-bus message a real-time-signature, wherein said real-time- signature comprises a pair of sub-signatures: 
i) a rising-sub-signature of a rising response, being an impulse response of 
ii) a falling-sub-signature of a falling response, being an impulse response of a falling section of said at least one pulse of the CAN-bus sub-system, as viewed by said message generating ECU; 
x from a group containing K trained-classes, to which said real-time-signature belongs; 
f) identify an ECUx associated with classx; 
g) extract one or more training message-IDs associated with ECUx; 
h) compare said real-time message-ID with any one of said extracted training message-IDs; 
i) if a match is found, go back to step (b) for a next message; and 
j) if [[a]] no match is found, then: 6Attorney Docket No.: 085363-639063
i) conclude that said read CAN-bus message is an unauthorized message; 
ii) take a preconfigured appropriate action; and iii) go back to step (b) for a next message.

21. 	(Currently Amended) A method for detecting unauthorized messages on a Controller Area Network (CAN)-bus sub-system of a vehicle, wherein arbitration noise exists on the CAN bus, the method comprising: during a training stage: 
a) creating of an ECU-signature for all ECUs operating in the CAN-bus sub-system of the vehicle
b) reading a CAN-bus message generated by an unknown ECU; 
c) if reached an end of the message, then: 
i) it is concluded that an unauthorized actor took control of an ECU; 
ii) taking a preconfigured appropriate action; and 7Attorney Docket No.: 085363-639063 
iii) return to step (b) for a next message; 

e) based on a non-linearity of the CAN-bus sub-system, determining from said selected pulse of said read CAN-bus message a real-time-signature, wherein said real- time-signature comprises a pair of sub-signatures: 
i) a rising-sub-signature of a rising response, being an impulse response of a rising section of said at least one pulse of the CAN-bus sub-system, as viewed by said message generating ECU; and 
ii) a falling-sub-signature of a falling response, being an impulse response of a falling section of said at least one pulse of the CAN-bus sub-system, as viewed by said message generating ECU; 
f) determining a specific classx from a group containing K trained-classes, to which said real-time-signature belongs; 
g) if no classx is found, then go back to step (d) to select the next pulse; h) extracting from said read CAN-bus message a real-time message-ID; 
i) identifying an ECUx associated with classx; 
j) extracting one or more training message-IDs associated with ECUx; 
k) comparing said real-time message-ID with any one of said extracted training message- IDs; 
l) if a match is detected, go back to step (b) for reading a next message; and 
m) if no match is found, then: 
i) it is concluded that an unauthorized actor took control of an ECU; 
ii) taking a preconfigured appropriate action; and 


25.	 (Currently Amended) A system for detecting unauthorized messages on a Controller Area Network (CAN)-bus sub-system of a vehicle, the CAN-bus sub- system having at least two ECUs, the system comprises a classifier comprising: 
a) a controller; 
b) a listening-sensor; and 
c) a temporary memory storage; 
wherein, during a training stage, said classifier is configured to: 
a) create of an ECU-signature for all ECUs operating in the CAN-bus sub-system of the vehicle
b) read a CAN-bus message generated by an unknown ECU; 
c) if reached an end of the message, then: 
i) it is concluded that an unauthorized actor took control of an ECU; 
ii) take a preconfigured appropriate action; and 
iii) return to step (b) for a next message; 
d) select a next pulse of said read CAN-bus message 
e) based on a non-linearity of the CAN-bus sub-system, determine from at least one pulse of said read CAN-bus message a real-time-signature, wherein said real-time- signature comprises a pair of sub-signatures: 

ii) a falling-sub-signature of a falling response, being an impulse response of a falling section of said at least one pulse of the CAN-bus sub-system, as viewed by said message generating ECU; 
f) determine a specific classx from a group containing K trained-classes, to which said real-time-signature belongs; 
g) if no classx is found, then go back to step (d) to select the next pulse; 
h) extract from said read CAN-bus message a real-time message-ID; 9Attorney Docket No.: 085363-639063 
i) identify an ECUx associated with classx; 
j) extract one or more training message-IDs associated with ECUx; 
k) compare said real-time message-ID with any one of said extracted training message-IDs; 
l) if a match is found, go back to step (b) for a next message; and 
m) if no match is found, then: 
i) conclude that said read CAN-bus message is an unauthorized message; 
ii) take a preconfigured appropriate action; and 
iii) go back to step (b) for a next message.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The cited prior art of record do not teach the claimed invention as a whole. See the Comments on Prior Art discussion in the previous action dated 11/17/2021. No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on February 12, 2021. According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-24-2021